DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201711221169.X filed on 11/29/2017 and PCT/CN2017/000749 submitted on 12/25/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2022 has been considered. The submission is incompliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Election/Restrictions
Applicant’s election without traverse of Group I - claims 1-15 in the reply filed on 02/16/2022 is acknowledged.
Abstract
The abstract of the disclosure is objected to because of undue length. Correction is required. See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over  Detian  et al. (CN 105136389 A), (hereinafter Detian) as mentioned in IDS submitted on 02/26/2022  in view of Correale et al. (US 20130043380 A1) (hereinafter Correale) .
Regarding Claim 1, Detian  teaches a partial-pressure mass spectrometer calibration device (Abstract, line 1-4 ), comprising: a fine adjustment valve (1)( Abstract, line 1-4, “fine-adjusting valve”, Fig 3, 1-micrometering valve), a piston pressure gauge (2) (Abstract, line 1-4, “piston pressure gauge”, page 5, Fig 3,16- Piston manometer) a sample preparation chamber (4) (Abstract , line 1-3, “sample introducing room”, Page 5, sampling hut, Fig 3, 5 )  , a plurality of high-purity gas 5cylinders ( Page 3, “multiple pure gas source”, Fig 3, 2), a  vacuum gauge (6)( Abstract, line 1-4, “ a composite vacuum gauge”), a first-stage sample inlet chamber (13)(Fig 3,  Page 5, 17-sample room), sampling chambers (Fig 3, 3), a small hole (22) (Abstract, line 1-4,”small hole”, Fig 3, aperture 11), a calibration chamber (24) (Page 5, Calibration chamber -13), a separation gauge (44) (Page 5, separate vacuum meter -20),  and air pumping systems ( Abstract , line 5-7, “ air exhaust system “( As exhaust system helps with air circulation by air pumping  so air pump is already a part of it)  Fig 3 is presenting the connection) , wherein: the sample preparation chamber (4) is connected with the piston pressure gauge (2) and the capacitive film vacuum gauge (6) ( Page 3 , “Summary of invention”, line 7-9, “Sample room is connected with source of the gas by micro metering valve, is connected with sampling hut by the first valve; Sampling hut is connected with Sample Room by the second valve, is connected with piston manometer by the 7th valve. Sample Room is connected with secondary , and the sample preparation chamber (4) is also connected 10with the plurality of high-purity gas cylinders which are connected in parallel via the fine adjustment valve (1) (Page 3, “vacuum partial pressure calibrating installation of Pa magnitude, it comprises: micro metering valve, source of the gas) : a plurality of sampling chambers with different volumes  are connected in parallel between the sample preparation chamber (4) ( Page 3, “ Sample room (Fig 3, block 3) is connected with source of the gas by micro metering valve, is connected with sampling hut by the first valve”. Page 4, “Further, described Sample Room and secondary expansion room volumetric ratio (i.e. different volume ) are 10.” ) and the first-stage sample inlet chamber (13) (Fig 3, 17): a plurality of sampling chambers with different volumes are connected in parallel between the first-stage sample inlet chamber (13) and the second-stage sample inlet chamber (21): the 15second-stage sample inlet chamber (21) is sequentially connected with the small hole (22) and the calibration chamber (24) in series ( Page 5, calibration chamber -13, Fig 3): the calibration chamber (24) is connected with a to-be-calibrated partial-pressure mass spectrometer (41) and the separation gauge (44) ( Fig 3, 18- to be calibrated mass spectrometer and separation gauge 20): and the sample preparation chamber (4). the first-stage sample inlet chamber (13). the second-stage sample inlet chamber (21) and the calibration chamber (24) are connected with the air pumping 20systems ( Abstract , line 5-7, “ air exhaust system”, Fig 3 is presenting the connection).  
	Detian is silent with regards to a capacitive film vacuum gauge (6) a second-stage sample inlet chamber (21), the second-stage sample inlet chamber (21): the 15second-stage sample inlet chamber (21) is sequentially connected with the small hole (22) the second-stage sample inlet chamber (21) and the calibration chamber (24) are connected with the air pumping 20systems (Non-teaching part is bold).
	Correale teaches a capacitive film vacuum gauge (6) ( Para[0087], “an absolute capacitive gauge”) a second-stage sample inlet chamber (21), the second-stage sample inlet chamber (21) ( Para[0017], second transition chamber , Para[0085] –[0087]) : the 15second-stage sample inlet chamber (21) is sequentially connected with the small hole (22) the second-stage sample inlet chamber (21) (Para[0085], “626 each of which includes one or more nanoscale orifice or hole”) and the calibration chamber (24) are connected with the air pumping 20systems .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement multi stage calibration system as taught by Correale into the calibration system of Detian since the technique of Correale is applied on the calibration system. Therefore, this technique of multi-stage calibration technique would improve the system and increase the accuracy of calibration (Correale, Para [0025]-[0028]).

Regarding claim 2 the combination of Detian and Correale teaches the limitations of claim 1.
	Detian is silent with regards to wherein the air pumping systems comprise a first air pumping system, a second air pumping system and a third air pumping system.
	Correale teaches wherein the air pumping systems comprise a first air pumping system, a second air pumping system and a third air pumping system (Para [0078], “

regions within the housing.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement multiple pump as taught by Correale into the calibration system of Detian since the technique of Correale is applied on the calibration system. Therefore, this technique of multiple pump system would facilitate better and equalized pressure control around multiple areas (Correale, Para [0077]- [0078]).

Regarding claim 3 the combination of Detian and Correale teaches the limitations of claim 1.
	Detian further teaches wherein the 25fine adjustment valve (1) is an ultra-high vacuum all-metal fine adjustment valve (Page 3, “described micro metering valve is ultrahigh vacuum all-metal micro metering valve.”)

Regarding claim 6 the combination of Detian and Correale teaches the limitations of claim 1.
	Detian further teaches wherein the sample preparation chamber (4) is of a spherical structure made of SUS316L stainless steel and has a volume of 10L ( Page 5, “Described sampling hut 5 (sample preparation chamber), secondary expansion room 8, Sample Room 17 are 316L stainless steel spherical structure; Sample Room and secondary expansion room volumetric ratio are 10”).
Regarding claim 12 the combination of Detian and Correale teaches the limitations of claim 1.
	Detian teaches wherein the first-stage sample inlet chamber (13) is of 20horizontal structures made of SUS316L stainless steel and have volumes of 100L (Page 5, sample room 17).
	Detian does not explicitly teaches the volume is 100L. 
	However, Detian teaches the volume to be 10L and ratio of 10 for volumetric ratio (page 3-4). It would have been obvious to one of ordinary skill in the art to implement the teaching of Detain to a different range of capacity including the 100L, as such aspect is merely a design choice commensurate with the need, use and devices design as necessitated. Moreover, no specific reason is provided in the specification to show the cruciality aspect of such volume and why it is critical, other than the fact that it is a design choice necessitated by the nature of the device use and need i.e. In light of specification it is only a design choice. 
	 Detian is silent with regards to the second-stage sample inlet chamber (21)
	Correale teaches the second-stage sample inlet chamber (21) ( Para[0017], second transition chamber , Para[0085] –[0087]) : the 15second-stage sample inlet chamber (21) is sequentially connected with the small hole (22) the second-stage sample inlet chamber (21) (Para[0085], “626 each of which includes one or more nanoscale orifice or hole”) and the calibration chamber (24) are connected with the air pumping 20systems .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement multi stage calibration system 
Regarding claim 13 the combination of Detian and Correale teaches the limitations of claim 1.
	Detian teaches wherein the attenuation ratio of the small hole (22) is 1/1000 (Page 5).
	Detian is silent with regards to   wherein the attenuation ratio of the small hole (22) is 1/100000 (Non-teaching part bold).
	Correale teaches wherein the attenuation ratio of the small hole (22) is 1/100000 (Para [0085], “Nano-membrane”. As the hole has Nano membrane it means the opening is 1/1000000000 i.e. attenuation is 1/1000000000. So, this attenuation is small enough to cover the claimed attenuation already. In light of specification no specific critical reasoning is provided for the specific number of attenuations which is 1/100000. So, the examiner interpreted it as a very small number. As attenuation is critical and Nano level attenuation even better than claimed level this has been used).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Nano hole as taught by Correale into the calibration system of Detian  since the technique of Correale is applied on the calibration system. Therefore, this technique of very fine such as Nano hole helps with fine attenuation and particle control (Correale, Para [0086]-[0088]).

Regarding claim 14 the combination of Detian and Correale teaches the limitations of claim 13.
	Detian further teaches wherein the calibration chamber (24) is of a double-ball chamber structure made (Fig 3, calibration chamber is 13 presented by double ball) of SUS316L stainless steel, 25and has an ultimate vacuum degree of less than 10-9Pa ( Page 3, line 1-10.Page 4, “extending the calibration lower limit of mass spectrometers for partial pressure, solving 10-9the calibration”)
Regarding claim 15 the combination of Detian and Correale teaches the limitations of claim 14.
	Detian is silent with regards to wherein the measurement lower limit of the separation gauge (44) is 10-10Pa. 
	Correale teaches wherein the measurement lower limit of the separation gauge (44) is 10-10Pa ( Para[0003], pressure between 10-2 and 10-6 Pa or lower (i.e. 10-10pa)). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement 10-10pa pressure limit as taught by  Correale into the calibration system of Detian  since the technique of Correale is applied on the calibration system. Therefore, this low-level pressure limit increases the calibration accuracy ( Correale, Para[0003]-[0004]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over  Detian    in view of Correale et al. (US 20130043380 A1) (hereinafter Correale) and further in view of Johnson et al ( "The Piston Gage as a Precise Pressure Measuring
Instrument" , Transactions of the ASME, Volume 75, Number 3, April 1953, pp 301-310) (hereinafter Johnson) .
Regarding claim 4 the combination of Detian and Correale teaches the limitations of claim 1.
	The combination is silent with regards to wherein the measurement accuracy of the piston pressure gauge (2) is 0.0015% of a reading.
	Johnson teaches wherein the measurement accuracy of the piston pressure gauge (2) is 0.0015% of a reading (Abstract , “A check list of errors inherent to piston gages is presented. These errors are to be considered when instruments are used to accuracies better than 1/2 of 1 per cent (“better than” means any number lower than ½ to 1 percent which covers the claimed percentage. When the phrase says “better than” and does not place any lower limit then it can be better than ½ or 0.5%. As the claim is discussing about error so anything smaller number will be termed as “better” when we discuss about error. So better than 0.5% can be as low as 0.0015% and even lower as there is no lower bound in the prior art. Also, Page 304 presents some low percentage levels. In light of specification there is no evidence is provided showing why this specific percentage of 0.0015% is important or critical. So, the examiner is considering it as a smaller number which would facilitate the result having less error).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the measurement accuracy of the piston pressure gauge (2) is 0.0015% of a reading as taught by Johnson into the pressure measurement of Detian as modified by Correale since the technique of Johnson is applied on the pressure measurement. Therefore, this low .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over  Detian    in view of Correale et al. (US 20130043380 A1) (hereinafter Correale) and further in view of  Lesker ( "Manual SS ALL-metal Angle Valves (CF  flanged), July 2011
) (hereinafter Lesker) .
Regarding claim 5 the combination of Detian and Correale teaches the limitations of claim 1.
	Detian further teaches wherein valves are arranged on pipelines connected between the adjacent components (Page 4, line 9, “extracts the gas in vacuum partial pressure calibrating installation and in pipeline, and closes micro metering valve, the first valve, the second valve, the 3rd valve, the 4th valve, the 5th valve, the 6th valve, the 7th valve and the 8th valve”), and the valves are 30all ultra-high vacuum all-metal valves. (Page 4, “Further, described eight valves are ultrahigh vacuum all-metal ball valve.”).
	Detian is silent with regards to all-metal angle valves.
	Lesker teaches all-metal angle valves (page 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement all-metal angle valves as taught by Lesker into the valves of Detian as modified by Correale since the technique of Lesker is applied on the valves. Therefore, this all metal angle valve would facilitate proper efficient control and extended lifetime (Lesker, additional features).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over  Detian    in view of Correale et al. (US 20130043380 A1) (hereinafter Correale) and further in view of  Capacitor_manometer ( "Pressure measurement technical notes, October 2015) (hereinafter Capacitor_manometer) .
Regarding claim 7 the combination of Detian and Correale teaches the limitations of claim 1.
	The combination is silent with regards to wherein the measurement range of the capacitive film vacuum gauge (6) is 10-2Pa to 1O5Pa, and the measurement accuracy is 0.08% of a reading.
	Capacitor_manometer teaches wherein the measurement range of the capacitive film vacuum gauge (6) is 10-2Pa to 1O5Pa, and the measurement accuracy is 0.08% of a reading (Page 1, 0.08% available from high accuracy products).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the measurement range of the capacitive film vacuum gauge (6) is 10-2Pa to 1O5Pa, and the measurement accuracy is 0.08% of a reading as taught by Capacitor_manometer into the valves of Detian as modified by Correale since the technique of Capacitor_manometer is applied on the vacuum gauge. Therefore, this specific accuracy level ensures better quality measurement and reliable result.

Claim 8-11 is rejected under 35 U.S.C. 103 as being unpatentable over  Detian in view of Correale and further in view of  Rafferty et al. ( US 9299545 B2) (hereinafter Rafferty) 
Regarding claim 8 the combination of Detian and Correale, teaches the limitations of claim 1.
	The combination is silent with regards to wherein three 5sampling chambers are connected in parallel between the sample preparation chamber (4) and the first-stage sample inlet chamber (13) (Non-teaching part in bold).
	Rafferty teaches wherein three 5sampling chambers are connected in parallel between the sample preparation chamber (4) and the first-stage sample inlet chamber (13) (COL 6, line 1-7, “disclosed in FIG. 7, the system may include a flat or round array 702 of calibrant chambers 202 (showing three in Fig 3) coupled in parallel or series,).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein three 5sampling chambers are connected in parallel between the sample preparation chamber (4) and the first-stage sample inlet chamber as taught by Raffety into the chambers of Detian as modified by Correale since the technique of Raffety is applied on the chambers. Therefore, this multiple chamber technique would facilitate multiple calibrant chemicals and ensure flow of matrix gas (Raffety, COL 6, line 1-15).

Regarding claim 9 the combination of Detian and Correale, teaches the limitations of claim 1.
	The combination is silent with regards to wherein three 5sampling chambers are connected in parallel between the first-stage sample inlet chamber (21) and the second-stage sample inlet chamber (21) (Non-teaching part in bold).
	Rafferty teaches wherein three 5sampling chambers are connected in parallel between the first-stage sample inlet chamber (21) and the second-stage sample inlet chamber (13) (COL 6, line 1-7, “disclosed in FIG. 7, the system may include a flat or round array 702 of calibrant chambers 202 (showing three in Fig 3) coupled in parallel or series,).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein three 5sampling chambers are connected in parallel between the and the first-stage sample inlet chamber (21) and the second-stage sample inlet chamber as taught by Raffety into the chambers of Detian as modified by Correale since the technique of Raffety is applied on the chambers. Therefore, this multiple chamber technique would facilitate multiple calibrant chemicals and ensure flow of matrix gas (Raffety, COL 6, line 1-15).

Regarding claim 10 the combination of Detian, Correale and Rafferty teaches the limitations of claim 8.
	Detian further teaches the sampling chambers connected in parallel between the sample preparation chamber (4) and the first-stage sample inlet chamber (13) are of spherical structures made of SUS316L stainless steel and have volumes of 1L, 0.L and 0.01L, respectively (Page 3, “Further, described sample room is stainless steel spherical structure, and volume is 10L.” Also, page 4, “Further, described Sample  Further, described sample Room and secondary expansion room volumetric ratio are 10.As it is volumetric ratio of multiple of 10 so it can be 10 x 1/10=1L, 10 x1/100=0/1L, 10 x 1/100 =0.01L)
	The combination is silent with regards to wherein three 5sampling chambers (Non-teaching part in bold).
	Rafferty teaches wherein three 5sampling chambers (13) (COL 6, line 1-7, “disclosed in FIG. 7, the system may include a flat or round array 702 of calibrant chambers 202 (showing three in Fig 3) coupled in parallel or series,).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein three 5sampling chambers as taught by Raffety into the chambers of Detian as modified by Correale since the technique of Raffety is applied on the chambers. Therefore, this multiple chamber technique would facilitate multiple calibrant chemicals and ensure flow of matrix gas (Raffety, COL 6, line 1-15).

Regarding claim 11 the combination of Detian, Correale and Rafferty teaches the limitations of claim 9.
	Detian as modified by Correale further teaches the sampling chambers connected in parallel between the first-stage sample inlet chamber (13) and second sampling inlet chamber are of spherical structures made of SUS316L stainless steel and have volumes of 1L, 0.L and 0.01L, respectively (Page 3, “Further, described sample room is stainless steel spherical structure, and volume is 10L.” Also, page 4,  Further, described sample Room and secondary expansion room volumetric ratio are 10. As it is volumetric ratio of multiple of 10 so it can be 10 x 1/10=1L, 10 x1/100=0/1L, 10 x 1/100 =0.01L)
	The combination is silent with regards to wherein three 5sampling chambers ( Non-teaching part in bold).
	Rafferty teaches wherein three 5sampling chambers (13) (COL 6, line 1-7, “disclosed in FIG. 7, the system may include a flat or round array 702 of calibrant chambers 202 (showing three in Fig 3) coupled in parallel or series,).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein three 5sampling chambers as taught by Raffety into the chambers of Detian as modified by Correale since the technique of Raffety is applied on the chambers. Therefore, this multiple chamber technique would facilitate multiple calibrant chemicals and ensure flow of matrix gas (Raffety, COL 6, line 1-15).

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Schoen et al. (US 20040031918 A1)- This art teaches techniques with multiple calibrations steps.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA . SULTANA
Examiner
Art Unit 2862